Order entered August 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00360-CR

                         DEMOND DEPREE BLUNTSON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 49th District Court
                                    Webb County, Texas
                          Trial Court Cause No. 2012CRO000674D1

                                            ORDER
       Before the Court are the State’s August 12, 2019 motion for leave to file brief exceeding

the prescribed word limit and the State’s August 14, 2019 motion for leave to file an amended

brief correcting certain record cites. We GRANT the motions and ORDER the State’s amended

brief received on August 14, 2019 filed as of the date of this order.



                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE